REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed April 15, 2022
 
 Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securement device” in claims 1, 5, 6, 8, 9, 12-14, 16, 17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Claims
4.         Claims 1-6 and 8-25 are allowed over the prior art of record.
 
Reasons for Allowance
5.         The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kurtz (US 4,617,020), Van Driel et al. (US 6,529,751) and Riley et al. (US 7,726,174).
Kurtz, while teaching a similar chest tube drainage system including an air leak detection system attached to a water seal chamber, the air leak detection system comprising: a light emitting element and a photodetector arranged at an angle to the light emitting element, wherein the photodetector is configured to detect reflected light emission generated by the light emitting element, fails to disclose or reasonably suggest alone or in combination, a detachable air leak detection system comprising: a securement device having a first arm and an opposing second arm; a light emitting element disposed only on the first arm; a first photodetector disposed on the first arm adjacent to the light emitting element; and a second photodetector disposed on the second arm across from the light emitting element; wherein the first and second arms of the securement device are attached to front and back surfaces of the water seal chamber, wherein the second photodetector is configured to detect an interruption or refraction of light emission generated by the light emitting element.
Van Driel, while teaching a similar detachable detection system comprising a securement device having a first arm and a second opposing arm; a plurality of light emitting element disposed on the first and second arm; a first photodetector disposed on the first arm adjacent to the light emitting element; and a second photodetector disposed on the second arm across from the light emitting element; wherein the first and second arms are attached to front and back surfaces of a tube, wherein the first photodetector is configured to detect reflected light emission generated by the light emitting element, and the second photodetector configured to detect an interruption or refraction of light emission generated by the light emitting elements, fails to disclose or reasonably suggest alone or in combination, a light emitting element disposed only on the first arm, wherein the first and second photodetectors detect reflected and refracted light generated by the light emitting element disposed only on the first arm, and wherein the first and second arms of the securement device are attached to front and back surfaces of a water seal chamber of a chest tube drainage system. Van Driel requires the plurality of light emitting elements on both arms of the securement device for its specified application to the behavior of light through blood.
Riley, while teaching a similar detachable air leak detection system comprising a securement device having a first arm and a second opposing arm; a light emitting element disposed only on the first arm; and a photodetector disposed on the second arm across from the light emitting element; wherein the first and second arms are attached to front and back surfaces of a tube, wherein the photodetector is configured to detect refracted light emission generated by the light emitting element, fails to disclose or reasonably suggest alone or in combination, a first photodetector disposed on the first arm adjacent to the light emitting element; and a second photodetector disposed on the second arm across from the light emitting element; wherein the first and second arms of the securement device are attached to front and back surfaces of the water seal chamber, wherein the first photodetector is configured to detect a reflection of light emission generated by the light emitting element, and wherein the first and second arms of the securement device are attached to front and back surfaces of a water seal chamber of a chest tube drainage system.
This claimed combination of structure not disclosed or rendered obvious by Kurtz, Van Driel or Riley, imparts a novel and non-obvious function of the claimed method, namely such an air leak detection system provides the water seal chamber of a chest drainage system with a simple attachment for detection of air leaks/bubbles within the system, wherein the arrangement of the light emitting element and the first and second photodetectors, effectively subtract background noise, as suggested by applicant in paragraphs [7] on pages 3-4 of the specification, as originally filed.  
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
 
Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781